Case 4:18-cv-13691-MFL-SDD ECF No. 43, PageID.4984 Filed 09/03/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

RICKEY WHITE,

      Petitioner,                                Case No. 18-cv-13691
                                                 Hon. Matthew F. Leitman
v.

RANDEE REWERTS,

     Respondent.
__________________________________________________________________/

                                 JUDGMENT
      The above entitled action came before the Court on a petition for a writ of

habeas corpus. In accordance with the Opinion and Order entered on this day:

      IT IS ORDERED AND ADJUDGED that the petition for a writ of habeas

corpus is DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is

GRANTED.

                                           KINIKIA ESSIX
                                           CLERK OF COURT

                                     By:   s/Holly A. Monda
                                           Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN                         Dated: September 3, 2021
United States District Judge               Flint, Michigan


                                       1
